DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 9-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (US 2022/0141489 with priority to PCT/KR2017/003685 filed on April 4, 2017).

Regarding claim 1: Lee teaches a video coding method, comprising: 
obtaining a reference line index for a coding unit, wherein the coding unit is associated with a plurality of reference lines [¶0316 teaches: index information specifying one of a plurality of reference lines], and 
wherein the plurality of reference lines include a primary reference line and one or more additional reference lines that are located further away from the coding unit than the primary reference line [¶0300 teaches: As in the example shown in FIG. 26, when a first reference line adjacent to a boundary of a current block is referred to as a 'reference line 0’ (i.e. primary); and  ¶0321 teaches: when two reference lines are set to be used, any one of the two reference lines may be specified by first index information, and the other may be specified by second index information]; 
when the reference line index indicates the primary reference line, determining a first intra-prediction mode for the coding unit from an intra-prediction mode list [¶0325 teaches: Intra-prediction of a current block may be performed by performing a first intra-prediction based on a part of a plurality of reference lines and performing a second intra-prediction based on the remaining reference lines. Here, an intra-prediction mode used in a first intra-prediction and an intra-prediction mode used in a second intra-prediction may be the same or different.]; and 
when the reference line index indicates one of the additional reference lines, determining a second intra-prediction mode for the coding unit only from a subset of the intra-prediction mode list [¶0325 teaches: Intra-prediction of a current block may be performed by performing a first intra-prediction based on a part of a plurality of reference lines and performing a second intra-prediction based on the remaining reference lines. Here, an intra-prediction mode used in a first intra-prediction and an intra-prediction mode used in a second intra-prediction may be the same or different.], 
wherein the subset of the intra-prediction mode list is a most probable modes (MPM) list [¶0286 teaches: a first MPM candidate group may include 6 MPM candidates, while a second MPM candidate group and a third MPM candidate group may include 16 MPM candidates; and ¶0288 teaches: an intra-prediction mode of a current block is obtained using 2 and 3 MPM candidate groups.]

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Lee teaches wherein candidate intra-predication modes in the MPM list include intra-prediction modes used by neighbor coding units of the coding unit [¶0229 teaches: MPM candidates are determined based on intra-prediction mode of neighboring blocks].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Lee teaches further comprising decoding the coding unit by obtaining a block prediction value based on the first intra-prediction mode or the second intra- prediction mode and the plurality of reference lines [¶0318 teaches: When any one of a plurality of reference lines is specified, a decoder may perform intra-prediction for a current block using the specified reference line (S2730). When an intra-prediction mode of a current block is a directional mode, a prediction sample of the current block may be obtained by a reference sample specified by the directional mode.].

Regarding claim 9: the claim is merely a device to carry out the method of claim 1. Lee teaches a device [The present invention relates to a method and an apparatus for processing video signal, Technical Field]. Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 10: the claim is merely a device to carry out the method of claim 2. Lee teaches a device [The present invention relates to a method and an apparatus for processing video signal, Technical Field]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 11: the claim is merely a device to carry out the method of claim 3. Lee teaches a device [The present invention relates to a method and an apparatus for processing video signal, Technical Field]. Therefore, the rejection of claim 3 applies equally to this claim.

Regarding claim 17: the claim is merely a non-transitory computer readable medium comprising a computer program product to carry out the method of claim 1. Lee teaches a non-transitory computer readable medium comprising a computer program product [The above described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium, ¶0327]. Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 18: the claim is merely a non-transitory computer readable medium comprising a computer program product to carry out the method of claim 2. Lee teaches a non-transitory computer readable medium comprising a computer program product [The above described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium, ¶0327]. Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 19: the claim is merely a non-transitory computer readable medium comprising a computer program product to carry out the method of claim 3. Lee teaches a non-transitory computer readable medium comprising a computer program product [The above described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium, ¶0327]. Therefore, the rejection of claim 3 applies equally to this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li et al., (US 2019/0141318).

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Lee explicitly teaches a value of the reference line index is inferred to be equal to zero when not present.
In a related field of endeavor, Li teaches a value of the reference line index is inferred to be equal to zero when not present [¶0172 teaches: a reference line index is only signaled for a luma block, and corresponding chroma blocks use a default reference line (e.g., reference line index 0, indicating adjacent reference sample values)].  
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of inferred reference line index into Lee’s video coding method for the benefit, as taught by Li, of reduced bitrate associated with signaling of the reference line indices. [Li, Summary]
Regarding claim 12: the claim is merely a device to carry out the method of claim 4. Lee teaches a device [The present invention relates to a method and an apparatus for processing video signal, Technical Field]. Therefore, the rejection of claim 4 applies equally to this claim.

Regarding claim 20: the claim is merely a non-transitory computer readable medium comprising a computer program product to carry out the method of claim 4. Lee teaches a non-transitory computer readable medium comprising a computer program product [The above described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium, ¶0327]. Therefore, the rejection of claim 4 applies equally to this claim.


Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Lee, (US 2022/0337832) teaches a method for encoding and decoding image signal in which reference samples are arranged in a line.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485